Citation Nr: 9908527	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a dental condition, 
characterized as caries, to include entitlement to outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
October 1974.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
caries (cavities) claimed as a dental condition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  No dental disorder had its onset and no preexisting 
dental disability increased in severity during the veteran's 
active duty.


CONCLUSION OF LAW

A dental disability was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. § 1110, 1153, 
5107(a); (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 3.306, 
3.381, 3.382, 4.149, 17.161 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a dental condition, characterized as caries, including 
entitlement to outpatient dental treatment for the residuals 
of that condition.  VA may generally pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110.  As a preliminary matter, the Board finds 
that the veteran's claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's dental condition reportedly includes missing 
teeth and restorable caries.  There is no indication or claim 
that any of the veteran's missing teeth are non-replaceable.  
Replaceable missing teeth and periodontal disease are not 
considered to be disabling conditions under VA regulations, 
and may be service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment.  38 C.F.R. § 4.149.  Service connection may not be 
granted for a dental condition for any purpose when the 
evidence clearly shows that the disorder (e.g., missing teeth 
or periodontal disease) existed at the time of enlistment.  
Service connection will likewise not be granted where a tooth 
is classified as defective but non-restorable.  Each missing 
or defective tooth and each disease of the investing tissues 
must be considered separately, and service connection will be 
granted for disease or injury of individual teeth and of the 
investing tissues shown by the evidence to have been incurred 
or aggravated by service.  38 C.F.R. § 3.381(a); Simington v. 
West, 11 Vet. App. 41, 43-45 (1998).

If a noncompensable dental condition is due to in-service 
trauma, as opposed to other causes, VA will provide "any 
treatment indicated as reasonably necessary for the 
correction of such . . . disability," with no time limit for 
application or restriction as to the number of repeat 
episodes of treatment, whereas other noncompensable dental 
disabilities are generally authorized only that treatment 
necessary to provide a "one-time correction," and only if a 
timely application has been made.  See 38 C.F.R. § 
17.161(b)(2)(i), (c) (applicable to servicemembers discharged 
or released from active duty prior to October 1, 1981).  
However, the veteran has neither asserted nor provided any 
evidence that his dental condition is related to in-service 
trauma.  For the purpose of evaluating this claim, the Board 
assumes the accuracy of the veteran's statements that he 
currently suffers from carious teeth, and that currently 
missing teeth constitute the residual effects of caries which 
were noted to exist during his active military service.

Review of the claims file indicates that the veteran first 
sought service connection for a dental condition in an 
application filed in September 1978.  A note stapled to that 
application indicates that the dental treatment claim was 
referred to the VA Hospital (VAH) in Louisville.  There is no 
indication that either the VAH or the RO took any further 
action to adjudicate the veteran's claim.  However, in view 
of its determination that the veteran is not entitled to 
service connection for a dental condition, it is unnecessary 
for the Board to make any finding regarding the date that his 
current claim should be deemed to have been filed.

In October 1997, the veteran reported in his claim that he 
suffered from dental disease during his four months of active 
duty.  In his January 1998 substantive appeal, the veteran 
noted that at the time of his enlistment "my teeth was only 
shells [and] they were totally rotten."  He indicated in his 
October 1997 statement that he was provided with 
"temporary" fillings in the service, and told to obtain 
civilian dental treatment following his discharge.  He 
further reported that the affected teeth later had to be 
removed after the temporary fillings "all fell out."  The 
veteran asserts that his current dental condition should 
therefore be service connected and claims entitlement to VA 
outpatient dental treatment.  In December 1997, the RO denied 
service connection for caries, finding the veteran's claim 
not well grounded.

Service medical records show that the veteran received a 
medical and dental examination in May 1974, prior to his 
reporting for active duty.  At that time, his dental 
condition was simply characterized as "acceptable," and no 
indication was made on the examination report of any dental 
defect, to include restorable teeth, non-restorable teeth or 
missing teeth.  The examiner found the veteran to be 
qualified for service and he began active duty in July 1974.

In September 1974, the veteran was seen and treated at the 
dental clinic at Fort Gordon, Georgia, where he was 
undergoing basic training.  Examination at that time noted 
caries or restorations (fillings) in teeth 1, 6, 7, 8, 9, 10, 
12, 13, 14, 15, 16, 20, 29 and 30.  Simultaneous comments on 
the dental health record show that teeth 1, 5, 6, 7, 8, 9, 
10, 12 and 13 were treated in September and early October 
1974.  The veteran was advised to return for additional 
planned treatment in six to eight weeks.  However, he was 
released from active duty with an entry-level discharge 
approximately one week after his last dental treatment, and 
there are no records indicating that the veteran obtained 
dental treatment prior to that time.  No pre-separation 
dental examination was performed, and there is no express 
finding that the veteran was or was not dentally qualified 
for separation from service.

A veteran enlisted during a period of war shall be presumed 
to have been in sound condition when examined, accepted and 
enrolled in service, except for disorders noted at the time 
of entrance, or where "clear and unmistakable evidence" 
demonstrates that the injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  A history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determinations as to inception.  See 38 C.F.R. § 3.304(b)(1); 
Crowe v. Brown, 7 Vet.App. 238, 245 (1994).

In this case, the veteran was found to be fit from a dental 
perspective when he was examined for enlistment in May 1974, 
and no defects were noted.  Accordingly, the presumption 
arises that the veteran entered active duty in sound dental 
condition.  As noted above, however, the veteran reported in 
his substantive appeal that his teeth were in very poor 
condition ("shells" and "totally rotten") at the time of 
his entrance on active duty.  This is substantially more 
consistent with the reports of examination and treatment in 
September 1974 (showing multiple cavities and some 
restorations) than the absence of any dental defects 
apparently shown by the pre-enlistment examination.  The 
veteran's report of the physical condition and appearance of 
his teeth is well within his competence.  Although laypersons 
may not offer medical diagnoses or opinions as to the 
etiology of a condition, see Layno v. Brown, 6 Vet.App. 465, 
469 (1994); Jones v. Brown, 7 Vet.App. 134, 137 (1994); Cox 
v. Brown, 5 Vet.App. 93, 95 (1993), this does not prevent 
them from offering competent, probative testimony related to 
their observation of the apparent physical manifestations of 
a condition.  See Falzone v. Brown, 8 Vet.App. 398, 403 
(1995).  Accordingly, the Board finds that the presumption of 
soundness has been clearly and unmistakably rebutted.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 C.F.R. 
§ 3.382(b) (permitting service connection in circumstances 
where service records show filled teeth in service, but no 
dental defects prior to service only in "exceptional" 
cases, where inception in service is consistent with sound 
dental judgment).

The Board has carefully reviewed the medical and other 
evidence discussed above.  Despite the absence of a pre-
separation dental examination, the Board finds there is no 
medical evidence that any periodontal disease or injury was 
incurred during active duty, or that any of the veteran's 
preexisting dental conditions were aggravated by his service.  
Moreover, there is no claim or indication in the service 
medical or dental records that in-service trauma resulted in 
any dental disability.  See 38 U.S.C.A. §§ 1131, 1153; see 
also 38 C.F.R. §§ 3.303, 3.306, 3.382(b), (d). Accordingly, 
the Board finds that the veteran's dental condition is not 
entitled to service connection or outpatient dental treatment 
under any applicable law or regulation, and his appeal is 
denied.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  
Initially, the Board notes that the veteran was provided with 
the text of the regulations and statutes setting forth both 
the well-grounded claim requirement and the requirements for 
service connection for a dental condition.  Moreover, the 
veteran was advised in the rating decision of circumstances 
in which service condition for a dental condition could be 
granted, and the type of evidence required to substantiate 
such a claim.  Accordingly, the Board concludes that he has 
not been prejudiced by its analysis of the claim on a well-
grounded basis.  Furthermore, for purposes of a future claim, 
the difference between evidence required to reopen a 
previously disallowed claim because of "new and material" 
evidence and that required to render a claim well-grounded 
appears to be slight.  See Edenfield v. Brown, 8 Vet.App. 
384, 390 (1995) (en banc).


ORDER

Service connection for a dental condition, characterized as 
caries, to include entitlement to outpatient dental 
treatment, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

